U.S. Bankruptcy Court, District of Arizona                       https://ecf.azb.uscourts.gov/cgi-bin/Dispatch.pl?914034098559733


         Single Order Upload
         2:20-bk-00020-DPC SCOTTSDALE PET SUITE LLC

         The new document Order Converting.pdf was uploaded successfully on 6/19/2020 at 8:40 AM

         Order type: Post Hearing Orders
         2:20-bk-00020-DPC SCOTTSDALE PET SUITE LLC

         Related document number: 45
         Related document description: Motion to Convert Chapter 11 Case to Chapter 7 (15.00 fee)
         Order ID: 836327
         Hearing date: 6/15/2020

         Do it again




              Case 2:20-bk-00020-DPC          Doc 56-1 Filed 06/19/20 Entered 06/19/20 08:42:33              Desc
                                             Exhibit Proposed Order Page 1 of 2
1 of 1                                                                                                       6/19/2020, 8:40 AM
                   IN THE UNITED STATES BANKRUPTCY COURT


                          FOR THE DISTRICT OF ARIZONA


  In Re:                                         In Proceedings Under Chapter 11

                                                 Case No.: 2:20-bk-00020-DPC
  SCOTTSDALE PET SUITE, LLC dba
  SCOTTSDALE DOGGIE SUITES,


                     Debtor and
                     Debtor-in-Possession.



             ORDER CONVERTING CHAPTER 11 CASE TO CHAPTER 7


       Upon consideration of Debtor’s Motion to Convert Chapter 11 Case to Chapter 7

 (the “Motion”) (dkt #45), the Court having reviewed the record and determined that

 nothing prevents conversion of the case, and good cause appearing therefor;

       IT IS ORDERED converting this case to Chapter 7.

       DATED AND SIGNED ABOVE.




Case 2:20-bk-00020-DPC    Doc 56-1 Filed 06/19/20 Entered 06/19/20 08:42:33        Desc
                         Exhibit Proposed Order Page 2 of 2
